DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          MARTHA ECHEVERRY,
                               Appellant,

                                       v.

    DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
        ASSET-BACKED CERTIFICATES, SERIES 2006-3,
                        Appellee.

                                 No. 4D16-3611

                            [November 15, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
CACE08001920 (11).

   Martha Echeverry, Pembroke Pines, pro se.

    Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale;
Kimberly S. Mello and Julie A. Girard of Greenberg Traurig, P.A., Tampa,
for appellee.

PER CURIAM.

   We affirm the order directing the clerk to issue the certificate of title to
appellee at the end of this mortgage foreclosure proceeding. Appellant’s
claim that the order was void as a result of the automatic stay of
bankruptcy, after the filing of her seventh petition for bankruptcy, is
without merit. Because she did not file her bankruptcy petition until after
issuance of the certificate of sale of the property, her right of redemption
had terminated and her interest in the property was already
extinguished. See § 45.0315, Fla. Stat. (2014); Household Fin. & Mortg.
Co. v. Osta, 862 So. 2d 885, 886 (Fla. 5th DCA 2003).

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.